DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-20 stand rejected under Section 112(b).  Claims 9-20 stand objected to.  The drawings and specification stand objected to.  Claims 1-20 have been indicated as having allowable subject matter if the Section 112(b) and informalities were addressed.
Applicants amended claims 1, 5, 9, 11, 12, and 16.  Applicants provided replacement drawings, and amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments to the drawings address parts (a), (b), and (d) of the drawing objections and are accepted and entered.  No new matter has been added.   Parts (a), (b), and (d) of the drawings objections are withdrawn.  As for parts (c) and (e), applicants argue that the gate spacers are formed over the gate structure.  However, there are two types of gate structures in the disclosure: the dummy gate (106) and the permanent gate (118).  The gate spacers are formed over the dummy gate (106), not the permanent gate (118).  The capping layers (176, 180), air gap (176), source/drain contact structure (142), and other layers, are formed after the permanent gate (118) is formed, and the relationship between these items and the gate is with the permanent gate (118), not the dummy gate (106).  For these reasons, applicants’ arguments on this point are unpersuasive.

Claim objections: Applicants’ amendments to the claims address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments to the claims address portions of the rejections of claims 1, 9, and 16 and are accepted and entered.  No new matter has been added.  These rejections are withdrawn.  As for the rejections based on the claim language directed to the spacers being formed over the gate stack, applicants’ arguments have been fully considered but they are not persuasive.  Applicants’ Figures 1A shows the dummy stack (106) on which gate spacer (108) is formed.  In Figure 1B, the dummy stack (106) is then replaced with gate stack (118), and it is this gate stack (118) that other elements, such as source/drain contact structure (142), air gap (178), and capping layers (176, 180), are formed on or adjacent to—but not gate spacer (108).  Because the claims use the term “gate stack” to refer to two different items in the disclosure—the dummy gate (106) and the gate stack (118)—the Section 112(b) rejections are maintained.
Updated searches yielded no prior art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  With the Examiner’s Amendment below, the drawing objections and Section 112(b) rejections are withdrawn, and claims 1-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Greg (Cheng-Kang) Hsu, on Friday, November 5, 2021.
The application has been amended as follows: 
Claim 1, line 7: Change “formed over” to “along”.
Claim 7, line 5: Change “formed over” to “along”.
Claim 9, line 6: Change “formed over” to “along”.
Claim 16, line 6: Change “formed over” to “along”. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the first gate spacers extend along opposing sidewalls of the insulating cap structure, so as to form an air gap surrounded by the first gate spacers, the first gate stack, and the insulating cap structure”, in combination with the remaining limitations of the claim.
With regard to claims 2-8: The claims have been found allowable due to their dependency from claim 1 above.

With regard to claims 10-15: The claims have been found allowable due to their dependency from claim 9 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “removing the insulating cap to form a recess; forming a sacrificial layer in the recess; forming a first insulating capping layer in the recess to cover the sacrificial layer; forming a second insulating capping layer in the recess to cover the first insulating capping layer; and removing the sacrificial layer in the recess to form an air gap separating the gate electrode layer from the first insulating capping layer”, in combination with the remaining limitations of the claim.
With regard to claims 17-20: The claims have been found allowable due to their dependency from claim 16 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Victoria K. Hall/Primary Examiner, Art Unit 2897